Case: 13-20723      Document: 00512787397         Page: 1    Date Filed: 09/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 13-20723                                FILED
                                  Summary Calendar                      September 30, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO ANTONIO PENA-ZAVALA, also known as Francisco Antonio
Pena Zavala, also known as Manuel Duarte, also known as Francisco Antonio
Dena-Zavala, also known as Francisco A. Pena Z., also known as Francisco
Pena, also known as Milton Santiago Pena,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CR-312


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges
PER CURIAM: *
       The Federal Public Defender appointed to represent Francisco Antonio
Pena Zavala (Pena) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Pena has filed a response. We have


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20723   Document: 00512787397    Page: 2   Date Filed: 09/30/2014


                               No. 13-20723

reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Pena’s response. We concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                     2